DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9,10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilson (US 20140259920 A1).
 	For claim 1, Wilson teaches a light control system comprising: a track (figs. 11-13, para. 0142); one or more lighting devices (the LED lighting system mentioned throughout the publication, for example, para. 0062,0063); one or more carts (the plant receptacles mentioned throughout the publication, for example, para. 0130-0132) configured to move along the track under the one or more lighting devices; and a controller (para. 0203,0209,0221) comprising: one or more processors (para. 0209-0222); one or more memory modules (para. 0209-0222); lighting recipes (the lighting system mentioned throughout the publication, for example, para. 0063,0066,0074-0077) stored in the one or more memory modules; and machine readable instructions (para. 0209-0222) stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to: identify a plant in the one or more carts (para. 0025; also, sensors are discussed throughout the publication); determine a number of days of simulated growth of the plant based on locations of the one or more carts carrying the plant on the track while the one or more carts are moving on the track (para. 0025,0064, the seedling stress duration pertains to the number of days of 
	However, if applicant disagreed that Wilson anticipated in the limitation of “determine a number of days of simulated growth”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to factor in number of days of simulated growth in the system of Wilson because this factor in days is notoriously well known in the art that is used for calculation of plant growth parameter or duration in order to determine stages of plant growth for proper nutrient application, lighting application or the like and harvesting time. 

However, if applicant does not agreed with Wilson teaches determine a number of days of simulated growth of the plant based on a position of the lighting device over the cart relative to the entire track, it would have been obvious to one having ordinary skill in the art at the time the invention was made to factor in determine a number of days of simulated growth of the plant based on a position of the lighting device over the cart relative to the entire track in the system of Wilson because this factor in days is notoriously well known in the art that is used for calculation of plant growth parameter or duration in order to determine stages of plant growth for proper nutrient application, lighting application or the like and harvesting time. 
	For claim 3, Wilson teaches wherein the track includes a seeding point (para. 0025, seedling position in the receptacle or tray), and the machine readable instructions 
However, if applicant does not agreed with Wilson teaches determine a number of days of simulated growth of the plant based on a distance between the seeding point and the location of the one or more carts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to factor in determine a number of days of simulated growth of the plant based on a distance between the seeding point and the location of the one or more carts in the system of Wilson, depending on the user’s preference to incorporate other factors or parameters such as distance, since Wilson’s computer system already can determine various factors such as location of the seedling relative to the whole system by using sensors, in order to determine stages of plant growth for proper nutrient application, lighting application or the like and harvesting time.

However, if applicant does not agreed with Wilson teaches determine a number of days of simulated growth of the plant based on a height or a chlorophyll production level of the plant carried in a cart, it would have been obvious to one having ordinary skill in the art at the time the invention was made to factor in determine a number of days of simulated growth of the plant based on a height or a chlorophyll production level of the plant carried in a cart in the system of Wilson, depending on the user’s preference to incorporate other factors or parameters such as height, since Wilson’s computer system already can determine various factors such as location of the seedling relative to the whole system by using sensors, in order to determine stages of plant growth for proper nutrient application, lighting application or the like and harvesting time.

For claim 6, Wilson teaches wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a red intensity, a blue intensity or a green intensity of the one or more LED devices based on the lighting recipe for the identified plant (para. 0025,0026,0063).  
For claim 9, Wilson teaches a camera (para. 0065,0124, the video) that captures an image of the plant in one or more carts and transmit the captured image to the controller.  
For claim 10, Wilson wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to update the lighting recipe based on the image of the plant captured by the camera (para. 0065,0124, it is implied in Wilson that data are always updated continuously because the plant go through different stages of growth, thus, these data have to be updated to provide the correct amount of lighting, nutrient, etc.). However, if applicant does not agreed that Wilson teaches update the lighting recipe based on the image of the plant captured by the camera, it would have been obvious to one having ordinary skill in the art at the time the invention was made to update the lighting recipe based on the image of the plant captured by the camera in the system of Wilson, for updating a system such as that of Wilson is notoriously well known in the art so as to have the most current information about the plant as it goes through different stages of development so that the correct amount of lighting, nutrient, etc. are properly provided. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (as above) in view of Ito et al. (EP 3127420 A1 as cited on form PTO-1449).
 	For claim 7, Wilson is silent about wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a cool white intensity or a warm white intensity of the one or more LED devices based on the lighting recipe for the identified plant.  
	Ito et al. disclose a light control system comprising: one or more lighting devices (25,43; one or more carts (11) configured to move along a track (26) under the one or more lighting devices (25); and a controller (5,6), wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control at least one of the following: a cool white intensity or a warm white intensity of the one or more LED devices based on the lighting recipe for the identified plant (para. 0034). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the machine readable instructions stored in the one or more memory modules of Wilson, when executed by the one or more processors, cause the controller to control at least one of the following: a cool white intensity or a warm white intensity of the one or more LED devices based on the lighting recipe for the identified plant as taught by Ito et al., depending on the type of plants the user wishes to grow in Wilson’s system because each type of plants have different light recipe criteria. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (as above) in view of Benne et al. (US 20120279122 A1).
For claim 8, Wilson is silent about wherein the track includes an ascending portion wrapping around a first axis perpendicular to ground and a descending portion wrapping around a second axis perpendicular to the ground, and the one or more lighting devices are disposed at a bottom side of the track, such that the one or more lighting devices illuminate the plant on a portion of track below.  
	Benne et al. teach a plant system comprising a track system (12,16,30) includes an ascending portion (a section that includes two upward arrows movement pattern) wrapping around a first axis (any imaginary axis in the section drawn from the ground upward) perpendicular to ground and a descending portion (a section that includes two downward arrows movement pattern) wrapping around a second axis (any imaginary axis in the section drawn from the ground upward) perpendicular to the ground. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the track of Wilson be arranged in a track system with pattern of ascending and descending for the carts as taught by Benne et al. in order to provide maximize growing plan area or footprint so as to maximize the plants exposure of light, nutrients, irrigation, etc. as the plants travel through different stages of growth to different stations for treatment in the system. 
	The combination of Wilson as modified by Benne et al. would result in the one or more lighting devices (of Ito et al) are disposed at a bottom side of the track (Ito’s lights are placed at the bottom, thus, in combination with Benne, the lights would be the same), such that the one or more lighting devices illuminate the plant on a portion of track below. 

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643